PD-1373&1374&1375-15                                           PD-1373&1374&1375-15
                                                                        COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
                                                                      Transmitted 10/21/2015 3:47:38 PM
                                                                        Accepted 10/21/2015 4:14:01 PM
                                                                                         ABEL ACOSTA
                                                                                                 CLERK
                          CAUSE NO. _________________




                        COURT OF CRIM INAL APPEALS
                                AUSTIN, TEXAS
                   ____________________________________________

     COURT OF APPEALS NO. 14-14-00488-CR, 14-14-00489-CR, 14-14-00490-CR
             TRIAL COURT NO. 1283328-A, 1283329-A, 1283330-A

                       EX PARTE: KERRY JONES
____________________________________________________________________

                      M OTION FOR AN EXTENSION
       OF TIM E TO FILE PETITION FOR DISCRETIONARY REVIEW
________________________________________________________________________

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

       Petitioner, Kerry Jones, files this Motion for Extension of Time to File Petition

for Discretionary Review under Tex. R. App. P. 10.1, 10.5(b), and 53.7(f). In support

of this motion, Petitioner shows the following:

1.     The Fourteenth Court of Appeals in Houston, Texas rendered its opinion and

judgment in Ex Parte: Kerry Jones, No. 14-14-00488-CR, 14-14-00489-CR, 14-

1400490-CR on August 18, 2015, a extension of time to file motion for rehearing was

filed on September 17, 2015, a motion for rehearing was filed on September 17, 2015

and denied on September 22, 2015. The petition for review due date for filing is due

on October 29, 2015.


                                        Page 1
                                                                  October 21, 2015
2.      Petitioner requests an extension of time of thirty days, to November 28, 2015.

This is Petitioner's first request for an extension of time in this case.

3.      Petitioner relies on the following facts as a reasonable explanation for the

requested extension of time:

        The undersigned, was hired and is the second attorney in an appeal of a murder

case styled The State of Texas v. Fidencio Valdez, AP-77,042 and has been working

on this brief. He has also been working on a murder trial case styled The State of

Texas v. Ricardo Macias, No. 20130D03635 which have taken a substantial amount

of time. The undersigned also had to complete a brief on filed on October 8, 2015 in

a case styled Ex Parte Arturo Ochoa-Salgado, No. 08-15-00154-CR; and is currently

working on an appeal brief the United States Court of Appeals for the Fifth Circuit

in a case styled The United States of America v. Sally Mena-Barraza, No. 14-51334

due October 21, 2015. The undersigned has also been very busy with court hearings,

client conferences and a conferences with investigators all of which have prevented

him from writing the Petition for Review by the deadline of October 29, 2015,

necessitating the filing of this extension request.

        Therefore, Petitioner prays that this Court grant this motion for extension of

time.




                                         Page 2
                                         Respectfully submitted,

                                            /s/     Jam es D . Lucas
                                         JAM ES D. LUCAS
                                         SBN 12658300
                                         2316 M ontana Avenue
                                         El Paso, Texas 79903
                                         Tel: (915) 532-8811
                                         Fax: (915) 532-8807
                                         Counsel for Petitioner
                                         jlucas2@ elp.rr.com


                              CERTIFICATE OF SERVICE

      I, James D. Lucas, hereby certify that on the 21th day of October , 2015, a true and

correct amended copy of the foregoing instrument was delivered to the below-named

individuals by electronic means:

Jaime Esparza
District Attorney
El Paso County Courthouse
500 E. San Antonio, Room 201
El Paso, Texas 79901
tdarnold@ epcounty.com

State Prosecuting Attorney
P.O. Box 12405
Austin, Texas 78711
inform ation@ spa.texas.gov

      Dated this 20 th day of October, 2015.




                                                     /s/   Jam es D . Lucas
                                                   JAM ES D. LUCAS


                                          Page 3